Title: To Thomas Jefferson from Richard Mentor Johnson, 27 February 1808
From: Johnson, Richard Mentor
To: Jefferson, Thomas


                  
                     Thomas Jefferson Esqr.
                     City of Washington. Feb. 27th. 1808
                  
                  I have recieved letters from Orleans stating that James Brown Esq has resigned his office of atto. for that Teretory. I am requested to mention to you for that office Mr. Benj. Porter—I am not well enough acquainted with Mr. Porter to recommend him upon my own knowledge. I have been informed by letters that he is a young man of merit. & a republican. I could not however wish his appointment upon my information alone, as the office is an important one, &  is only mentioned that other inquiries may be made if convenient. I am prepared to give information with respect to those, who have remonstrated against the appointment of Benj. Parke if it be important. I believe he is very influential in the Indiana Terretory, and much attached to your administration—without which belief he would not be mentioned by me for any office—I would not wish Mr. Beaty to be considered as recommended by me for the same office for which Mr. Garrard has been mentioned—
                  Permit me to say, that I have been taught from my Infancy to revere your Character, and respect your political Course which has contributed so much to the permanent freedom of the U States & of which americans are proud to boast—The more I know of your long & faithful services, & the Measures of your administration, the greater is my attachment to them & you. I am convinced, that your enemies consist principally of Tories, British Hirelings, Aristocrats, Monarchists, & the political Apostates—Tho’ you are shielded from their abuse, I confess I read & hear it with indignation—I have no excuse to make for such malignant and unworthy beings—They are our political enemies—I shall ever regret the moment you leave the Councils of the U. States. I feel in you a confidence, & an attachment which is indescribable, & can never be excelled—Your administration has given stability to those principles, which can alone settle upon a firm basis the American Republic—& will remain as a monument of your services—You are and ever will live in the affections of your Country. These impressions can only testify my own feelings—& can add nothing to your happiness. I hope they will be received, as evidence of a youthful attachment, which I hope will increase with my years—these lines are written in haste, and intended to gratify my inclination in effusions of my mind—The last letters from Kentucky stated, that resolutions in approbation of the course taken by the administration passed the House of Representatives unanimously
                  
                  With sentiments of high consideration & esteem, your friend—
                  
                     Richard M. Johnson
                     
                  
                  
                     NB Having perused the Books mentioned in the memorandum from you, a course of Historical reading would be gratefully received—
                  
                  
                     R. M. Johnson 
                     
                  
               